        Case 19-13273-VFP           Doc 512 Filed 06/19/20 Entered 06/19/20 11:23:50                      Desc
                                     Hearing on BK Case Page 1 of 1
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 19−13273−VFP
                                          Chapter: 7
                                          Judge: Vincent F. Papalia

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Immune Pharmaceuticals Inc.
   1 Bridge Plaza North, Suite 270
   Fort Lee, NJ 07024
Social Security No.:

Employer's Tax I.D. No.:
  52−1841431

                                              NOTICE OF HEARING



PLEASE TAKE NOTICE that a hearing will be held at

Courtroom 3B, Martin Luther King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, NJ 07102

on 7/14/20 at 02:00 PM

to consider and act upon the following:


509 − Document re: Letter in which creditor is requesting, her compensation claim, if it could be considered for
deliberation along with other creditors filed by Rama Krishna Rao. (rh)




Dated: 6/19/20

                                                           Jeanne Naughton
                                                           Clerk, U.S. Bankruptcy Court
